Motion by appellant to dispense with printing granted. The appeals will be heard on the original papers (including the typed minutes) and on a typewritten brief. The appellant is directed to file six typewritten copies of his brief and to serve one copy on the District Attorney. The appellant’s time to perfect the appeals is enlarged to the February 1961 Term, commencing January 30, 1961. The appeals are ordered on the calendar for said term. Motion for assignment of counsel denied. It appears from the motion papers that appellant either has in his possession a copy of the original papers to be used in the consideration of his appeal or has full knowledge of the contents of such papers. Nolan, P. J., Beldock, Kleinfeld, Pette and Brennan, JJ., concur.